DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 27 August 2021 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light source module comprising: wherein the incidence surface of a lens portion comprises an upper incidence region positioned on an upper side, and a lower incidence region positioned lower than the upper incidence region, in a cross section that includes the central axis, wherein the lower incidence region has 2-fold rotational symmetry relative to the central axis, wherein the lower incidence region comprises a first lower incidence region, and a second lower incidence region at a position rotated by 45 degrees from the first lower incidence region, wherein a height of the second lower incidence region is greater than a height of the first lower incidence region, and wherein a distance between a lower end of the first lower incidence region and the 
Saito (US 2016/0223157 A1), considered the closest prior art, teaches a light source module comprising a lens portion having an upper incidence region and a lower incidence region with two-fold symmetry around a central axis and which has a first region and a second region rotated at 45 degrees to the first region.  However, Saito does not teach both wherein a height of the second lower incidence region is greater than a height of the first lower incidence region, and wherein a distance between a lower end of the first lower incidence region and the central axis is less than a distance between a lower end of the second lower incidence region and the central axis; if 177 is considered the first incidence region and 173 is considered the second incidence region, then Saito does not teach a distance between a lower end of the first lower incidence region and the central axis is less than a distance between a lower end of the second lower incidence region and the central axis.  If 173 is considered the first incident region and 177 is considered the second incident region, then Saito does not teach a height of the second lower incidence region is greater than a height of the first lower incidence region.
Smith (US 2015/0285442 A1), another related prior art, teaches a light source module comprising a lens portion having an upper incidence region and a lower incidence region.  However, in Smith it is the upper incidence region 46 which has the two-fold symmetry while the lower incidence region 48 is circularly symmetric about the axis.
Claims 2-16 inherit the subject matter from claim 1.

Saito teaches a light source module comprising a lens portion having an upper incidence region and a lower incidence region with two-fold symmetry around a central axis and which has a first region and a second region rotated at 45 degrees to the first region.  However, while Saito has several different upper incidence regions 161, none are rotated at 45 degrees relative to each other: they are all at either 90 degrees or 180 degrees to one another.
Smith teaches a light source module comprising a lens portion having an upper incidence region and a lower incidence region whose upper incidence region includes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875            
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875